DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This final office action is responsive to Applicants' amendment filed on 01/12/2022.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Deboy et al. in view of Cheng et al. (20180254706)
Regarding claim 2. Deboy as modified teaches the switching regulator of claim 1, 
However, Deboy does not explicitly mention wherein an inductance of the second inductor is smaller than that of the first inductor.  
Cheng teaches wherein an inductance of the second inductor is smaller than that of the first inductor [see claim 1, configuring one inductance higher than a secondary].	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure one inductance higher than a secondary as shown by Cheng in order to have a circuit where a load current is reduced in normal operations, the phase(s) with lower inductance can be dropped (i.e. disabled) to provide higher power efficiency [¶9].


Claims 1, 3-5, 11-15 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Deboy et al. (20160268898) 
Regarding claim 1. Deboy teaches a switching regulator [fig 17] including: 
a first converting stage [21] including a first output capacitor [221] connected between a first output node [top node of 22--1] and ground and a first inductor [231] connected to the first output capacitor through the first output node, and configured to generate a first output voltage [voltage at 221] on the first output node using a first input voltage [Vin1]; 
a second converting stage [22] including a second output capacitor [222] connected between a second output node [upper node of 222] and the ground, and a second inductor [232] connected to the second output capacitor through the second output node, and
configured to generate a second output voltage [voltage at 222] on the second output node using a second input voltage [Vin2]; 
and an output terminal configured to be selectively connected to the first output node through a first switch element [31], the output terminal connected to the second output node, and configured to provide at least one of the first output voltage or the [see ¶44] as a supply voltage depending on an on or off state of the first switch element [¶48 and ¶98].
However, Deboy does not explicitly mention wherein a capacitance of the second output capacitor is smaller than that of the first output capacitor.
Whereas Lu teaches choosing an output capacitance value, thus, bringing one capacitance smaller than another.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust a capacitance value to a specific magnitude in order to drive circuit towards design requirement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [col 3 lines 50-55].
Regarding claim 3. Deboy as modified teaches the switching regulator of claim 1, wherein the first input voltage is equal to or smaller than the second input voltage.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust a voltage value to a specific magnitude in order to drive circuit towards design requirement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 4. Deboy as modified teaches the switching regulator of claim 1, wherein when the processing circuit is under a light load condition, the first converting stage is configured to generate the first output voltage to be transferred to the output [¶107 Deboy].

Regarding claim 11. Deboy as modified teaches the switching regulator of claim 1, wherein a level of the second input voltage is lower than that of the first input voltage.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust a voltage value to a specific magnitude in order to drive circuit towards design requirement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 12. Deboy teaches an electronic system [fig 1 and fig 17] including: at least one processing circuit [¶44]; 
and a switching regulator [switching reg of fig 17] configured to provide a supply voltage [Vin1] to the processing circuit, the switching regulator including, 
a first converting stage [21] including at least one first output capacitor [221] connected between a first output node and ground [see nodes of 221] and at least one first inductor [231], and configured to generate a fist output voltage [voltage at 221] on the first output node,
[22] including at least one second output capacitor [222] connected between a second output and the ground [see nodes of 222] and at least one second inductor [232], and configured to generate a second out voltage [i.e. V2] on the second output node, and 
 a switch element [31] configured to selectively connect the first output node of the first converting stage to the processing circuit, 
wherein the second output node is configured to connect to the processing circuit and the switching regulator is configured to provide at least one of the first out voltage or the second output voltage to the processing circuit as the supply voltage depending on an on or off stage of the switch element [¶48 and ¶98].
However, Deboy does not explicitly mention wherein a capacitance of the second output capacitor is smaller than that of the first output capacitor.
Whereas Lu teaches choosing an output capacitance value, thus, bringing one capacitance smaller than another.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust a capacitance value to a specific magnitude in order to drive circuit towards design [col 3 lines 50-55].

Regarding claim 13. Deboy as modified teaches the electronic system of claim 12, wherein the processing circuit configured to selectively control at least one of the first and second converting stages to generate the supply voltage [¶48 and ¶98].

Regarding claim 14. Deboy as modified teaches the electronic system of claim 12, wherein the processing circuit configured to, when the processing circuit under a light load condition, enable the first converting stage to generate the supply voltage turn on the switch element, and disable the second converting stage [¶107 Deboy].


Regarding claim 18. Deboy teaches a switching regulator [fig 1 and fig 17] configured to generate an output voltage [output voltage of circuit in fig 1] from at least one of a first input voltage [Vin1] and a second input voltage [Vin2] and output the output voltage through an output terminal [17], the switching regulator comprising: 
a first converting stage [21] comprising a first output capacitor [221] connected between a first output node [node of 221] and ground [i.e. ground of 221], the first [¶48]; 
a second converting stage [22] comprising a second output capacitor [222] connected between a second output node [i.e. upper node of 222] connected to the output terminal and the ground, the second converting stage configured to receive the second input voltage and adjust the level of the output voltage using the second input voltage the second output node being connected to the output terminal [function of 21]; 
and a first switch element [31] connected between the first output node and the output terminal, the first switch element configured to selectively connect the first converting stage to the output terminal [¶48],
the switching regulator is configured to output as the output voltage at least one of a first output voltage [i.e. V1] generated by the first converting stage on the first output node and a second output voltage generated by the second converting stage on the second output node, depending on and on or off state of the first switch element [¶48 and ¶98].
However, Deboy does not explicitly mention wherein a capacitance of the second output capacitor is smaller than that of the first output capacitor.
Whereas Lu teaches choosing an output capacitance value, thus, bringing one capacitance smaller than another.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust a capacitance value to a specific magnitude in order to drive circuit towards design [col 3 lines 50-55].


Allowable Subject Matter
Claims 5-10, 15-17 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 




/BRYAN R PEREZ/Examiner, Art Unit 2839